Title: To Thomas Jefferson from Henry Dearborn, 17 November 1803
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  Sir,
                  War DepartmentNovember 17th. 1803
               
               It does not appear on a strict examination of the papers in this Office, that any documents remain, which will enable me to give any information on the subject of the Arrest of Zachariah Coxe—If there ever were any documents in this Office relative to that subject, they were probably consumed with the War Office in November 1800—
               With respectfull Consideration I am, Sir, Your Obedt. Servt.
               
                   H. Dearborn
               
            